Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 5/11/11 has been entered.
Claims 1-2, 4-5, 7-9, 11, 16, 18-19, 21, 23-27 and 30-32 are pending in this application. Claims 8-9, 11, 16, 19, 21, 23-27 and 30-32 remain withdrawn from consideration being drawn to the non-elected invention. As a result, claims 1-2, 4-5, 7 and 18 are being examined in this Office Action. 

Claim Rejections – 35 USC 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148
USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 1 03(a) are summarized as follows:
Applicant Claims
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue, and resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-2, 4-5, 7 and 18 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Jain et al. (US 20150250906, pub date Sep. 10, 2015).
Applicant Claims
The instant claims are drawn to a composition containing the following compound, along with the fluorine-19 unlabeled derivative and a carrier:

    PNG
    media_image1.png
    122
    93
    media_image1.png
    Greyscale


Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
Jain et al. teaches compositions of the fluorine-19 (unlabeled) and the fluorine-18 (labeled) derivative of p-aminobenzoic acid (PABA), 2-Fluoro-PABA and 3-Fluoro-PABA, along with mixtures containing both with a carrier (Figure 2; examples; paragraph 42-43, 108; claims 19, 20, 25). 
To further clarify Jain et al.’s teaching:
Jain et al. teaches “labeled substrate is labeled with a radionuclide” and “labeled substrate is in the form of a pharmaceutical composition comprising the labeled substrate and a pharmaceutically acceptable carrier” (claims 20 and 25). Jain et al. teaches “addition of excess unlabelled tracer blocked accumulation of M. tuberculosis-associated activity, indicating that PABA uptake was saturable and specific” and “to further assess the specificity of uptake, E. coli cultures were co-incubated with [.sup.18F]FDS and increasing concentrations of unlabeled sorbitol” (examples 2 and 4).
Jain et al. teaches ”By "detectable label(s) or moieties" is meant a composition that when linked to a molecule of interest renders the latter detectable, via spectroscopic, photochemical, biochemical, immunochemical, chemical means or other imaging means. For example, useful labels include radioactive isotopes, magnetic beads, metallic beads, colloidal particles, fluorescent dyes, electron-dense reagents, enzymes (for example, as commonly used in an ELISA), biotin, digoxigenin, or haptens. Specific radioactive labels include most common commercially available isotopes including, for example, .sup.3H, .sup.11C, .sup.13C, .sup.15N, .sup.18F, .sup.19F, .sup.123I, .sup.124I, .sup.125I, .sup.131I, .sup.86Y, .sup.89Zr, .sup.111In, .sup.94mTc, .sup.99mTc, .sup.64Cu and .sup.68Ga.” (paragraph 42)
Jain et al. also teaches “In accordance with an embodiment, the labeled substrates of the present invention include .sup.18F labeled substrates. Examples of such substrates include, but are not limited to, 2 -fluoro-PABA, 3 -fluoro-PABA, and 2-fluoro-mannitol. Other fluorinated substrates identified here are also within the scope of the present invention.” (paragraph 43)
Jain et al. specifically teaches fluorine-18 (labeled) derivative of 2-Fluoro-PABA (paragraph 43) whose structure is as follows:

    PNG
    media_image2.png
    131
    79
    media_image2.png
    Greyscale


Jain et al. exemplifies the core PABA structure is as follows and its target pathway (Figure 2, first row; claim 19):

    PNG
    media_image3.png
    190
    613
    media_image3.png
    Greyscale

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Jain et al. is deficient in the sense that it does not teach applicant’s particular ratios and purity.
With regard to applicant’s claim language for “wherein the compound is prepared by the process of claim 9”, since the method of making the compound is considered a product by process limitation, the method of making limitation does not have patentable weight as indicated in MPEP 2113, “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself”.  

Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
However with regard to applicant's limitation regarding the ratio and the purity of the labeled versus the unlabeled derivative, it is the position of the examiner that one of ordinary skill in the art, at the time of the invention, would through routine and normal experimentation determine the optimization of this limitation to provide the best effective variable depending on the results desired.  Because, Jain et al. teaches co-incubation of the labeled with unlabeled derivatives in order to assess specificity and activity (examples, specifically example 2 and 4, claims 20 and 25), the examiner asserts that the ratio and purity are art recognized result-effective variables, especially since it is well-known in the art that the amount and purity of a radioactive labeled derivative in assays and as a probe is an essential component in the chemical and pharmaceutical industry.  
Furthermore, it would be obvious in the optimization process to optimize the ratio and the purity of the labeled versus the unlabeled derivative in the composition. The applicant does not show any unusual and/or unexpected results for the limitation stated.  Note that the prior art provides the same effect desired by the applicant, fluorine-18 radiolabeled compositions of PABA for the pharmaceutical industry.
Additionally, with regard to applicant's limitation for a purity of at least 95%, it would be prima facie obvious to one of ordinary skill in the art at the time of the invention to optimize the purity of the labeled derivative, since pure forms of known compounds are obvious. When claiming a purer form of a known compound, it must be demonstrated that the purified material possess properties and utilities not possessed by the unpurified material.  Ex parte Reed, 135 U.S.P.Q. 34, 36 (P.O.B.A. 1961), on reconsideration, Ex parte Reed, 135 U.S.P.Q. 105 (P.O.B.A. 1961).
It has been well established that the mere purity of compound, in itself, does not render a substance unobvious Ex Parte Gray (BPAI 1989) 10 PQ2D 1922.
As stated in Aventis Pharma Deutschland Gmbh and King Pharmaceuticals, Inc., v. Lupin, Ltd., 84 USPQ2d 1197:
“The ‘reason or motivation' need not be an explicit teaching that the claimed compound will have a particular utility; it is sufficient to show that the claimed and prior art compounds possess a ‘sufficiently close relationship . . . to create an expectation,' in light of the totality of the prior art, that the new compound will have ‘similar properties' to the old.”
“However, if it is known that some desirable property of a mixture derives in whole or in part from a particular one of its components, or if the prior art would provide a person of ordinary skill in the art with reason to believe that this is so, the purified compound is prima facie obvious over the mixture even without an explicit teaching that the ingredient should be concentrated or purified….”
“Ordinarily, one expects a concentrated or purified ingredient to retain the same properties it exhibited in a mixture, and for those properties to be amplified when the ingredient is concentrated or purified; isolation of interesting compounds is a mainstay of the chemist's art. If it is known how to perform such an isolation, doing so ‘is likely the product not of innovation but of ordinary skill and common sense.' ”

				Response to Arguments
Applicant’s arguments have been considered but are not persuasive for the following reasons:
The examiner acknowledges applicant's argument that “standalone prior art needs to provide an enabling disclosure” and applicant’s Hoeksema disclosure.
The examiner does not agree that Jain is not an enabling disclosure because it does not teach the synthesis of the fluorine-18 (labeled) derivative of 2-Fluoro-PABA. The synthesis of the unlabeled 2-Fluoro-PABA is well known. Applicant’s compound is merely the incorporation of the fluorine-18 label in a known compound. The prior art does not need to show a reduction to practice to be an enabling disclosure, especially since the 2-fluoro-PABA is a well-known compound.
Furthermore, applicant argues the non-obviousness of the composition claims by stating Jain et al. does not explicitly teach experimental data, process steps or descriptive examples of the claimed compound, even though Jain et al. specifically teaches applicant’s specific fluorine-18 (labeled) derivative of 2-Fluoro-PABA (paragraph 43) whose structure is the same as applicant’s:

    PNG
    media_image2.png
    131
    79
    media_image2.png
    Greyscale


Jain et al. exemplifies the core PABA structure is as follows and its target pathway (Figure 2, first row; claim 19):

    PNG
    media_image3.png
    190
    613
    media_image3.png
    Greyscale


Furthermore, Jain et al. teaches ”By "detectable label(s) or moieties" is meant a composition that when linked to a molecule of interest renders the latter detectable, via spectroscopic, photochemical, biochemical, immunochemical, chemical means or other imaging means. For example, useful labels include radioactive isotopes, magnetic beads, metallic beads, colloidal particles, fluorescent dyes, electron-dense reagents, enzymes (for example, as commonly used in an ELISA), biotin, digoxigenin, or haptens. Specific radioactive labels include most common commercially available isotopes including, for example, .sup.3H, .sup.11C, .sup.13C, .sup.15N, .sup.18F, .sup.19F, .sup.123I, .sup.124I, .sup.125I, .sup.131I, .sup.86Y, .sup.89Zr, .sup.111In, .sup.94mTc, .sup.99mTc, .sup.64Cu and .sup.68Ga.” (paragraph 42)
Jain et al. also teaches “In accordance with an embodiment, the labeled substrates of the present invention include .sup.18F labeled substrates. Examples of such substrates include, but are not limited to, 2 -fluoro-PABA, 3 -fluoro-PABA, and 2-fluoro-mannitol. Other fluorinated substrates identified here are also within the scope of the present invention.” (paragraph 43)
Thus it is clear that Jain et al. envisions as an embodiment the 18F labeled 2-fluoro PABA as a labeled substrate in a composition for use in detection as labels in imaging. 

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Cho Sawyer whose telephone number is (571) 270 1690.  The examiner can normally be reached on Monday-Friday 9 AM - 6 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-274-1690.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Jennifer Cho Sawyer
Patent Examiner
Art Unit: 1671	

/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658